Case: 21-50168     Document: 00516282241         Page: 1     Date Filed: 04/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 18, 2022
                                  No. 21-50168                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gustavo Adolfo Lopez-Reynoso,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:16-CR-77-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Gustavo Adolfo Lopez-Reynoso, federal
   prisoner # 36833-280, appeals the denial of his motion to reconsider the
   denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release.
   He contends that the district court erred in concluding that his medical


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50168      Document: 00516282241           Page: 2    Date Filed: 04/18/2022




                                     No. 21-50168


   conditions, the threat of COVID-19, and the substandard medical care
   available in prison did not constitute extraordinary and compelling reasons
   that would warrant relief. He also contends that the district court should not
   deny relief based solely on the 18 U.S.C. § 3553(a) factors given the risks to
   his health and the lack of violence in his underlying criminal offenses.
          We review the district court’s denial for an abuse of discretion. See
   United States v. Garrett, 15 F.4th 335, 339-40 (5th Cir. 2021); Seven Elves, Inc.
   v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981). The district court was
   authorized to deny relief based solely on the § 3553(a) factors. See United
   States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020). Any challenge to
   the weight given to those factors is an insufficient ground for reversal. Id. at
   694. As the district court did not abuse its discretion in concluding that
   Lopez-Reynoso was not entitled to release under the § 3553(a) factors, we
   need not consider his challenges to the district court’s conclusion that he
   failed to show extraordinary and compelling reasons warranting relief. See
   Ward v. United States, 11 F.4th 354, 360-62 (5th Cir. 2021).
          AFFIRMED.




                                          2